DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of May 5, 2021 which amended claims 1, 2, 4, 5 and 7. 

Drawings
The drawings were received on May 5, 2021.  These drawings are approved.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 17, 26 and 27 “through” has many means and some of them can be confusing; the examiner suggest replacing “through” with “by way of” in each instance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to set forth that there are “at least two concrete cylinders” in line 5. The original disclosure, including the drawings and the claims, only disclose two cylinders. Therefore, the condition of there being three or more concrete cylinders has not been previously disclosed and is considered new matter.
Claims 2-5 and 7 are rejected for their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 is vague and indefinite because in lines 10 through 12 the phrase “and a rear end of the distribution valve is in communication with the at least two concrete cylinders of the concrete feeding mechanism and the auxiliary concrete cylinder of the auxiliary feeding mechanism in a swinging process” is confusing. Specifically, it is unclear if the phrase “in a swinging process” is meant to apply only to the auxiliary concrete cylinder” or to both the auxiliary concrete cylinder and the two concrete cylinders.
	Claim 1 is vague and indefinite because in line 13 reference is made to “a swing hydraulic cylinder” and in line 15 “a plurality of swing hydraulic cylinders” is set forth. It is unclear if the single “hydraulic cylinder” if line 13 is one of or distinct from the “plurality of hydraulic cylinders” of line 15.
	Claim 2 is vague and indefinite because in line 3 the reference to “a concrete cylinder” is confusing; in particular it is unclear if this concrete cylinder is one of the “at least two concrete cylinders” of claim 1 line 5 or an additional concrete cylinder.
	In claim 4 lines 4 and 5 the reference to “the concrete cylinder” is confusing because it is unclear which of the at least two concrete cylinders from claim 1 is being referred to.
	Claim 5 is vague and indefinite because in line 3 the discharge port is said to be swept by the distribution valve. As shown below the front surface of the distribution valve is rotationally coupled with the discharge port and thus the discharge port is not 

    PNG
    media_image1.png
    295
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    330
    249
    media_image2.png
    Greyscale


	Claim 7 is vague and indefinite because in lines 6 and 7 it is unclear what the distribution valve friction plate and the rear friction plate are attached to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 5 and 7, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Caban (USPN 3,963,385) in view of Letarte et al (USPN 4,979,884, hereafter Letarte) and Schwing (USPN 5,316,453).
	Caban discloses a machine comprising a frame 90, a pumping mechanism, a swing mechanism and a hydraulic system (70, 78, 82, 84), wherein the pumping mechanism comprises a hopper upper portion of 28 in Fig. 4, a material chamber 12, 26 in Figs. 1-4, a concrete feeding mechanism, an auxiliary feeding mechanism, a distribution valve  24 and a discharge pipe 37, the hopper is disposed above the material chamber, the concrete feeding mechanism comprises two main hydraulic cylinders 54, 55, two concrete pistons 50a, 52a and two concrete cylinders 18, 20, 50, 52, the auxiliary feeding mechanism comprises an auxiliary hydraulic cylinder 22, an auxiliary concrete piston 65 and an auxiliary concrete cylinder 60, and the concrete cylinder of the concrete feeding mechanism is in communication with the material chamber; the distribution valve 24 is disposed inside the material chamber (see Fig. 4) and in communication with the concrete cylinders and the discharge pipe; and a distribution valve friction plate 85 (having one through hole 39, claim 7) is connected with the distribution valve; the discharge pipe 37 is disposed on the material chamber, the discharge pipe is a three-way pipe (see Figs. 4 & 6) comprising an auxiliary discharge pipe 42 and a main discharge pipe 37, the auxiliary discharge pipe is connected with the auxiliary concrete cylinder (see Fig. 4), and an auxiliary piston rod 66 of the auxiliary feeding mechanism passes through a mandrel 42b (see Fig. 4) to push the auxiliary concrete piston to move inside the auxiliary concrete cylinder; the swing mechanism comprises a swing hydraulic cylinder 46 and a swing arm (shown 
Caban does not disclose a swing hydraulic cylinder base the swing hydraulic cylinder base is mounted at an outer side of the material chamber, two swing hydraulic cylinders are symmetrically arranged at both sides of the swing hydraulic cylinder base; the swing arm is mounted through a spline in cooperation with the mandrel; or the motor/hydraulic system comprises a hydraulic oil tank and a motor.
Letarte discloses a similar cement pumping mechanism comprising a swing hydraulic cylinder base (see annotated Fig. 6 below) the swing hydraulic cylinder base is mounted at an outer side of the material chamber (see Fig. 4), two swing hydraulic 

    PNG
    media_image3.png
    426
    599
    media_image3.png
    Greyscale

Schwing discloses a similar cement pump mechanism having a motor/hydraulic system comprising a hydraulic oil tank and a motor.

    PNG
    media_image4.png
    256
    673
    media_image4.png
    Greyscale

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to replace the single hydraulic actuator assembly of Caban with the two hydraulic cylinder actuators of Letarte since both actuator arrangements are recognized as equivalence for their use in the swing distribution valve actuation art and selection of any of these known equivalents to move the swing distributor valve would be within the level of ordinary skill in the art (Note MPEP 2144.06).
Caban also discloses hydraulic actuator cylinders but does not disclose the system for providing the hydraulic drive fluid. Schwing provides a teaching of the hydraulic drive system as noted above. Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of utilizing a hydraulic drive system as taught by Swing, to improve the actuation of the hydraulic cylinder of Caban for the predictable result of providing a reciprocating movement of the various pumping pistons. KSR Int’l C. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a spline connection of Letarte for the direct 

With regards to claim 2, Caban discloses wherein the concrete pistons 50a, 52a are disposed at an end of a hydraulic cylinder piston rod 56, 57 of the concrete feeding mechanism and moves inside the concrete cylinders 50, 52; the auxiliary concrete piston 65 is disposed at an end of the auxiliary piston rod 66 of the auxiliary feeding mechanism and moves inside the auxiliary concrete cylinder 60, 67.
With regards to claim 5 as shown in Figs. 4, 5, 5A and 5B the openings at the front and rear ends of the valve are the same shape as the related ports/openings of the material chamber.
With regards to claim 7, as understood, as shown in annotated Fig. 4 below, Caban discloses the plates as labeled below and as shown on Figs. 5, 5A, 5B and 6 the plates have the claimed number of openings with the rear friction plate having two openings.

    PNG
    media_image5.png
    395
    519
    media_image5.png
    Greyscale


	
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caban in view of Letarte as applied to claim 1 above, and further in view of Riker (USPN 4,563,135).
	As set forth above Caban in view of Letarte discloses the invention substantially as claimed but does not disclose that there is a water rinsing bath (claim 3) or the construction of the distribution valve including each of a distribution valve, a front friction plate, a rear friction plate, a distribution valve friction plate, a rubber spring and a sealing ring are disposed inside the material chamber, the front friction plate is disposed at a front end of the distribution valve, the distribution valve friction plate is disposed at a rear end of the distribution valve, the rubber spring is disposed between the distribution valve friction plate and the distribution valve, and the sealing ring is disposed between 
Riker discloses a similar cement pump including a water rinse bath 15 and, as shown in annotated Fig. 7 below, a distribution valve, a front friction plate, a rear friction plate 62, a distribution valve friction plate, a rubber spring and a sealing ring are disposed inside the material chamber, the front friction plate is disposed at a front end of the distribution valve, the distribution valve friction plate is disposed at a rear end of the distribution valve, the rubber spring is disposed between the distribution valve friction plate and the distribution valve, and the sealing ring is disposed between the distribution valve and the front friction plate; and the distribution valve friction plate and the rear friction plate are in close contact.

    PNG
    media_image5.png
    395
    519
    media_image5.png
    Greyscale

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/965220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application include the elements of the ‘220 application but do not include the limitation of the air holes in the auxiliary concrete cylinder (claim 1 line 14) along with some minor rewording or re-ordering of the limitations. For this reason one of ordinary skill in the art having the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	The applicant’s amendments to the claims and the arguments have overcome the previously set forth rejections under 35 USC 112(b) but have resulted in the newly applied claim objections and rejections under 35 USC 112(b) as set forth above.
	With regards to the arguments as set forth under 35 USC 103 the applicant argues that the combination of Caban, Letarte and Schwing et al do not address the pulsation problem solved by  the instant application. The examiner respectfully disagrees. A pulsating flow is caused or represented by a varying flow rate discharged from the pump. As noted in the first line of the Abstract the device of Caban is designed to provide “a constant flow rate” through the pump assembly, thus eliminating pulsations.
	Further on pages 11 and 12 of the Remarks section the applicant argues:
In claim 1, the auxiliary concrete cylinder is controlled independently and only pumps material at the interval of the swings of the distribution valve; further, the distribution valve is of integrated structure, the distribution valve is always in communication with the auxiliary concrete cylinder, and thus this structure can guarantee sealing performance, thereby realizing long-distance high-pressure pumping. 
The concrete feeding mechanism comprises two concrete cylinders, and "the rear end of the distribution valve is in communication with the concrete cylinder and the auxiliary concrete cylinder during its swing process," specifically, "during the swing process of the distribution valve, the rear end of the distribution valve is always in communication with the auxiliary concrete cylinder," which indicates that the auxiliary concrete cylinder is always in communication with the distribution valve. 

Further, when any of the concrete feeding mechanisms pumps the material, the auxiliary concrete piston in the auxiliary concrete cylinder retracts to enable the auxiliary concrete cylinder to suck the material from the distribution valve; when the distribution valve swings, the material in the auxiliary concrete cylinder is pushed to the distribution valve; when the auxiliary concrete piston in the auxiliary concrete cylinder pushes the material, baffle plates at both wings of the distribution valve friction plate block outlets of the concrete cylinders (when any of the concrete cylinders delivers material, the auxiliary concrete cylinder sucks material, and the distribution valve swings, and when the auxiliary concrete cylinder delivers material, the distribution valve friction plate blocks the outlet of the concrete cylinder, and at this time, only11 Docket No. C6412-036the auxiliary concrete cylinder is in communication with the distribution valve, and therefore, the distribution valve is not in communication with the two concrete cylinders at the same time); the specific communication of the distribution valve and the concrete cylinder/the auxiliary hydraulic cylinder can be known from the detailed descriptions of the swing process of the distribution valve. 


	The examiner respectfully disagrees. First with regards to the arguments related to “independent control” of the auxiliary cylinder relation to the two concrete cylinders, and also with regards to the “only…” limitations, presented in the arguments. These limitations are not present in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “independent control” and the “only…” limitation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 	Lastly, the examiner disagrees that the operation argued is not taught in Caban. 
Fig. 1 of Caban discloses the pump assembly when a first of the concrete cylinders 18 and the auxiliary cylinder 60 and the auxiliary concrete piston 65 have completed their suction strokes while the second concrete cylinder 20 was discharging. In Fig. 2 the swinging operation is taking place and the auxiliary cylinder is discharging into the distribution valve.  The examiner notes the changed position of the auxiliary concrete piston 65 from Fig. 1, to Fig. 2 and then to Fig. 3 in the annotated figures provided below. The figures, along with the description thereof and the stated purpose of providing constant flow teach the claimed material.
	Because the Caban teaches claim 1 the Applicant’s arguments that the dependent claims are allowable in view of the allowability of claim 1 are not found persuasive.

	The examiner agrees to hold the Double Patenting rejection in abeyance until resolution of the above matters.

    PNG
    media_image6.png
    692
    479
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
May 15, 2021